Table Of Contents Filed pursuant to Rule 424(b)(3) Registration No. 333-178376 PROSPECTUS 19,750,000 Shares iShares ® Dow Jones-UBS Roll Select Commodity Index Trust The iShares ® Dow Jones-UBS Roll Select Commodity Index Trust, or the “Trust,” is a Delaware statutory trust that issues units of beneficial interest, called “Shares,” representing fractional undivided beneficial interests in its net assets. The Trust’s assets consist of long positions in exchange-traded index futures contracts of various expirations, called “Index Futures,” on the Dow Jones-UBS Roll Select Commodity Index, or the “DJ-UBS Roll Select CI,” together with “Collateral Assets” consisting of cash, U.S. Treasury securities or other short-term securities and similar securities that are eligible as margin deposits for those Index Future positions. The Trust seeks to track the results of a fully collateralized investment in futures contracts on an index composed of a diversified group of commodities futures which attempts to minimize contango and maximize backwardation. The Trust seeks to track the investment returns of this index, the Dow Jones-UBS Roll Select Commodity Index Total Return, or the “Index,” before payment of the Trust’s expenses and liabilities. The Index is intended to reflect the performance of a diversified group of commodities, while also seeking to minimize the effect of contango and maximize the effect of backwardation in connection with periodically switching or “rolling” into new futures contracts. The Shares are listed on NYSE Arca, Inc., or “NYSE Arca,” under the symbol “CMDT.” BlackRock Institutional Trust Company, N.A., or “BTC,” (formerly known as Barclays Global Investors, N.A.) is the Trustee of the Trust. The Trust is a commodity pool, as defined in the Commodity Exchange Act and the applicable regulations of the Commodity Futures Trading Commission, or “CFTC,” and is operated by its “Sponsor,” iShares ® Delaware Trust Sponsor LLC, a commodity pool operator registered with the CFTC. BlackRock Fund Advisors, or “BFA,” is an indirect subsidiary of BlackRock, Inc. that serves as the commodity trading advisor, or the “Advisor,” of the Trust and is registered with the CFTC. The Trust is not an investment company registered under the Investment Company Act of 1940, as amended. The Trust is an “emerging growth company” subject to reduced public company reporting requirements under U.S. federal securities laws. Investing in the Shares involves significant risks. See “Risk Factors” starting on page 14. You could lose all or substantially all of your investment in the Shares • The Trust has a limited operating history. • There may be conflicts of interest between you, on the one • The market price for the Shares could differ from the “NAV,” or net asset value per Share. hand, and the Sponsor and its affiliates, the index providers and their affiliates, the Trust’s clearing futures commission • Past performance of the Index is limited, and not necessarily indicative of its future results or the performance of the Shares. merchant and any other parties that transact in the Index Futures or itsunderlying futures contracts and commodities, on the other hand. • The price of the Shares is expected to fluctuate based on the value of the Index and the prices of the futures contracts and commodities underlying the Index; commodities markets have historically been volatile. • • The classes of assets in which the Trust invests, and accordingly, the nature of an investment in the Shares, may change from time to time.
